Per Curiam.

The Court are of opinion, that the plaintiff is not entitled to recover. The direct object of the suit is to recover back money paid by the plaintiff to the defendant, on a judgment and execution for costs, still in full force. It is an attempt to show collaterally, that such a judgment ought not to have been rendered, which is inadmissible. The mistake ot the plaintiff probably was, in undertaking to pay the costs to Jenkins, who was not the party to the suit, without taking care to get a discharge from Holden, who was the party to the suit, and entitled by law to the costs, on the plaintiff’s becoming nonsuit.

Exceptions overruled and judgment of C. C. P. affirmed